12-3143
     Morris v. Rosen


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 28th day of August, two thousand fourteen.
 4
 5   PRESENT: RALPH K. WINTER,
 6                    REENA RAGGI,
 7                    SUSAN L. CARNEY,
 8                            Circuit Judges.
 9   ----------------------------------------------------------------------
10   PEGGY MORRIS,
11                                    Plaintiff-Appellant,
12
13                     v.                                                     No. 12-3143-cv
14
15   SHELDON J. ROSEN, ESQ., MARIBEL TEJADA
16   BOLIVAR, ROCHDALE VILLAGE, INC., SHELDON
17   J. ROSEN, P.C., MICHAEL J. MOTTO,
18                         Defendants-Appellees,
19
20   MICHAEL J. PINCKNEY, GILBERT O. BADILLO,
21   ANNE KATZ, LISA PETERSON, MARSHALL &
22   SHERIFF BUREAU, DEPARTMENT OF SOCIAL
23   SERVICES, ADULT PROTECTIVE SERVICES, ALAN
24   BARNES, BRUCE A. SMITH, LEROY COMRIE,
25   RUBEN WILLS, GREGORY MEEKS, MALCOLM
26   SMITH, SHIRLEY HUNTLEY, JOHN DOE, 1 TO 10,
27   JANE DOE, 1 TO 10, JONATHAN LIPPMAN, CHIEF
28   ADMINISTRATIVE JUDGE, FERN A. FISHER,
29   DEPUTY CHIEF ADMINISTRATIVE JUDGE, NEW
30   YORK STATE DIVISION OF HOUSING AND
 1   COMMUNITY RENEWAL, NEW YORK CITY
 2   DEPARTMENT OF INVESTIGATION, NEW YORK
 3   CITY HUMAN RESOURCES ADMINISTRATION,
 4   GEORGE G. ESSOCK, NEW YORK CITY MARSHAL,
 5   LINDA GIBBS, DEPUTY MAYOR,
 6                                    Defendants.*
 7   ----------------------------------------------------------------------
 8   FOR APPELLANT:                            Peggy Lee Morris, pro se, St. Albans, New York.

 9   FOR APPELLEES:                      A. Michael Furman, Eric Daniel Mercurio, Furman
10                                       Kornfeld & Brennan LLP, New York, New York, for
11                                       Appellees Sheldon J. Rosen, P.C., Sheldon J. Rosen,
12                                       Esq., and Maribel Tejada Bolivar.
13
14                                       Robert Louis Bernstein, Jr., Baker Greenspan
15                                       & Bernstein, Bellmore, New York, for Appellee
16                                       Rochdale Village, Inc.
17
18   FOR AMICUS CURIAE                   Steven C. Wu, Deputy Solicitor General; Jason
19   STATE OF NEW YORK:                  Harrow, Assistant Solicitor General, for Eric T.
20                                       Schneiderman, Attorney General of the State of
21                                       New York, New York, New York.

22            Appeal from a judgment of the United States District Court for the Eastern District

23   of New York (John Gleeson, Judge).

24            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

25   AND DECREED that the judgment entered on July 3, 2012, is AFFIRMED.

26            Pro se plaintiff Peggy Morris, who sued for alleged due process violations in her

27   eviction, appeals from the sua sponte dismissal of her complaint for lack of subject matter

28   jurisdiction under the Rooker-Feldman doctrine. See Fed. R. Civ. P. 12(b)(1). We

29   review de novo a district court’s dismissal of an action for lack of subject matter

30   jurisdiction based on Rooker-Feldman. See Hoblock v. Albany Cnty. Bd. of Elections,

     *
         The Clerk of Court is directed to amend the official caption as shown above.
                                                   2
 1   422 F.3d 77, 83 (2d Cir. 2005). We assume familiarity with the facts and underlying

 2   proceedings, which we reference only as necessary to explain our decision to affirm.

 3          Under the Rooker-Feldman doctrine, federal courts lack subject matter jurisdiction

 4   over certain claims that seek review of adverse state court judgments. See District of

 5   Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United States

 6   District Court has no authority to review final judgments of a state court in judicial

 7   proceedings.”); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923) (holding that “no

 8   court of the United States other than [the Supreme Court] could entertain a proceeding to

 9   reverse or modify [a state court’s] judgment for errors”). Specifically,

10          Rooker-Feldman directs federal courts to abstain from considering claims
11          when four requirements are met: (1) the plaintiff lost in state court, (2) the
12          plaintiff complains of injuries caused by the state court judgment, (3) the
13          plaintiff invites district court review of that judgment, and (4) the state court
14          judgment was entered before the plaintiff’s federal suit commenced.
15
16   McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010); see Exxon Mobil Corp. v. Saudi

17   Basic Indus., 544 U.S. 280, 284 (2005).

18          On independent review, we conclude that the district court correctly ruled that

19   Morris’s claims were barred by Rooker-Feldman because (1) Morris lost in a state court

20   holdover proceeding; (2) her alleged injuries stem directly from the state court’s adverse

21   judgment in that proceeding granting possession of the apartment occupied by Morris to

22   defendant Rochdale Village, Inc. (“Rochdale”); (3) Morris’s federal complaint invited

23   review of the state court judgment because her claim—that her due process rights were

24   violated when she was evicted from her Rochdale apartment—was expressly rejected by

                                                   3
1    the state court; and (4) Morris filed this action in the district court after the adverse state

2    court judgment had been rendered.

3           In sum, because Morris’s claimed injury stems from the adverse state court

4    holdover judgment, review of that judgment is precluded by Rooker-Feldman. See

5    Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d at 87 (stating that Rooker-Feldman

6    precludes federal consideration of claim “complaining of an injury caused by the state

7    judgment and seeking its reversal”).

8           We have considered Morris’s remaining arguments and find them to be without

9    merit. Accordingly, we AFFIRM the judgment of the district court.

10                                               FOR THE COURT:
11                                               Catherine O’Hagan Wolfe, Clerk of Court
12




                                                   4